Citation Nr: 1613658	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  12-09 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss disability.

2.  Entitlement to service connection for an acquired psychiatric disability, to include depression and anxiety.
 
3.  Entitlement to service connection for a bilateral foot disability, to include arthritis.


REPRESENTATION

Veteran represented by:	Timothy M. White, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from August 1970 to March 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In August 2013, the Veteran testified at a videoconference hearing in front of the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's file.

The Board notes that the RO adjudicated a separate issue of service connection for arthritis.  At the August 2013 hearing, the Veteran and his attorney clarified that the claim of service connection for arthritis was part and parcel of the claims for service connection for a bilateral knee and bilateral foot disability, and that there was no claim for arthritis on any other joint or systemic arthritis.  The parties agreed to recharacterize the issues and to not separately list the issue of service connection for arthritis.

In November 2014, the Board, in part, remanded these issues for additional development.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) has been raised by the record in a February 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issue of entitlement to service connection for a bilateral foot disability, to include arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's service-connected bilateral hearing loss had been manifested by no worse than level III hearing acuity in the right ear and level III hearing acuity in the left ear.

2.  An acquired psychiatric disorder, to include depression and anxiety, was not shown in service or within the first post-service year, and has not been shown by competent evidence to be related to a disease or injury of service origin.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2014); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 (2015).

2.  The criteria for service connection for an acquired psychiatric disorder, to include depression and anxiety are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

The RO provided notice to the Veteran in a December 2010 letter, prior to the date of the issuance of the appealed June 2011 rating decision.  The December 2010 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Furthermore, for initial rating claims or claims, where, as here, service connection has been granted for a bilateral hearing loss disability and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran.  Additionally, the Veteran was afforded a VA examination for his hearing loss disability in March 2011.  Per the November 2014 Board remand instructions, the Veteran also underwent a VA examination in May 2015.  The reports of the March 2011 and May 2015 VA examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  Thus, the Board finds that the March 2011 and May 2015 VA examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2015); Barr, 21 Vet. App. at 312.

The Veteran was not provided with a VA examination and opinion to assess the current nature and etiology of his claimed acquired psychiatric disability, to include depression and anxiety.  However, VA need not conduct an examination with respect to the claims on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claims.  See 38 C.F.R. § 3.159(c) (4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, and as will be discussed in detail below, the standards of McLendon are not met in this case as there is no credible evidence that the Veteran's acquired psychiatric disability, to include depression and anxiety or bilateral foot disability is related to service.  Thus remand for a VA examination is not necessary. 

The Board notes that that the November 2014 remand also instructed the RO to obtain records from the Social Security Administration (SSA).  In conjunction with the remand instructions, these records have been obtained and associated with the claims file.  In light of the above, the Board finds that the RO substantially complied with the November 2014 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf as well as the Board's hearing testimony.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  

Lastly, as noted above, VA afforded the Veteran a videoconference hearing on appeal in August 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation: (1) explain the issues and (2) suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Veterans Law Judge (VLJ) identified the issues on appeal, asked questions and elicited testimony in order to substantiate the claims, and accepted testimony on the matter of nexus.  The VLJ inquired as to the existence of outstanding medical evidence.  The Veteran was assisted at the hearing by his representative.  The hearing focused on the elements necessary to substantiate the claims.  Thus, there was substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 


I.  Initial Compensable Rating for Bilateral Hearing Loss

Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2015).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2015).

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of his hearing loss.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Under the rating criteria, the basic method of rating bilateral hearing loss is based on examination results including a controlled speech discrimination test (Maryland CNC), and a pure tone audiometric test of pure tone decibel thresholds at 1000, 2000, 3000, and 4000 Hz with an average pure tone threshold obtained by dividing these thresholds by four.

Once these test results have been obtained, employing Table VI, a Roman numeral designation of auditory acuity level for hearing impairment is ascertained based on a combination of the percent of speech discrimination and pure tone threshold average.  Once a Roman numeral designation of auditory acuity level for each ear has been determined, Table VII is used to determine the percentage evaluation for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear.  38 C.F.R. § 4.85 (2015). 

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss.  In such exceptional cases, the Roman numeral designation for hearing loss of an ear may be based only on pure tone threshold average, using Table VIA, or from Table VI, whichever results in the higher Roman numeral.  Exceptional hearing exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  The higher Roman numeral, determined from Table VI or VIA, will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

Factual Background and Analysis

As noted above, the Veteran has a current initial noncompensable evaluation for service-connected bilateral hearing loss.  

The Veteran underwent a VA examination in March 2011.  On air conduction testing, audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
30
       45
55
38
LEFT
30
35
60
70
45

Bone conduction testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
35
45
45
38
LEFT
25
35
60
55
44

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 96 percent in the left ear.

Applying the air conduction results to the applicable criteria, under Table VI, the right ear pure tone threshold average of 38 decibels combined with the right ear speech discrimination of 92 percent results in a Roman numeral designation of I, while the left ear pure tone threshold average of 45 decibels when combined with the left ear speech recognition of 96 percent results in a Roman numeral designation of I.  Application of these findings to Table VII corresponds to a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Applying the bone conduction results to the applicable criteria, under Table VI, the right ear pure tone threshold average of 38 decibels combined with the right ear speech discrimination of 92 percent results in a Roman numeral designation of I, while the left ear pure tone threshold average of 44 decibels when combined with the left ear speech recognition of 96 percent results in a Roman numeral designation of I.  Application of these findings to Table VII also corresponds to a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.

The Veteran underwent a VA examination in May 2015.  On air conduction testing, audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
50
70
85
61
LEFT
35
50
75
85
61

Bone conduction testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
55
70
75
51
LEFT
35
55
70
75
51

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 84 percent in the left ear.

Applying the air conduction results to the applicable criteria, under Table VI, the right ear pure tone threshold average of 61 decibels combined with the right ear speech discrimination of 88 percent results in a Roman numeral designation of III, while the left ear pure tone threshold average of 61 decibels when combined with the left ear speech recognition of 84 percent results in a Roman numeral designation of III.  Application of these findings to Table VII corresponds to a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Applying the bone conduction results to the applicable criteria, under Table VI, the right ear pure tone threshold average of 51 decibels combined with the right ear speech discrimination of 88 percent results in a Roman numeral designation of II, while the left ear pure tone threshold average of 51decibels when combined with the left ear speech recognition of 84 percent results in a Roman numeral designation of II.  Application of these findings to Table VII also corresponds to a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.

As the March 2011 and May 2015 testing results noted above do not yield findings to support assignment of an initial rating in excess of 0 percent for bilateral hearing loss, the Veteran is not entitled to an initial compensable rating for bilateral hearing loss.  38 C.F.R. §§ 4.7, 4.21.  

The Board has carefully considered the Veteran's assertions and other lay statements of record and in no way discounts the Veteran's asserted difficulties or his assertions that his bilateral hearing loss should be rated higher.  However, as noted above, the March 2011 and May 2015 VA examinations were conducted in accordance with the requirements for a hearing impairment examination for VA purposes.  See 38 C.F.R. § 4.85(a) (2015).

The lay statements are both competent and credible in regard to reporting worsening hearing acuity and functional effects.  However, far more probative of the degree of the disability are the results of testing prepared by skilled professionals because the schedular criteria are predicated on audiological findings rather than subjective reports of severity of hearing loss.  In essence, lay statements are of limited probative value.  As a layperson, the Veteran is competent to report difficulties with his hearing; however, he is not competent to assign particular speech recognition scores or puretone decibel readings to his current acuity problems.

Additionally, it must be emphasized that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  As such, an initial compensable disability rating for a bilateral hearing loss is not warranted.

The Board has also considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected bilateral hearing loss disability.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.21(b) (1) (2015). 

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration.  The Court noted that, unlike the rating schedule for hearing loss disability, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether an extraschedular rating is warranted.  See Martinak, 21 Vet. App. at 455. 

In this case, the May 2015 VA examiner specifically assessed the effects of the Veteran's hearing loss on his daily activities, noting that the Veteran had difficulty hearing with crowds, on the phone and with environmental sounds such as the car blinker.  The Board finds that the VA examination reports are in compliance with Martinak, and that the evidence of record is sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b).

The Board has also considered the potential application of other various provisions, evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected bilateral hearing loss are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for the service-connected bilateral hearing loss disability.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.


II. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

If psychosis becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of arthritis during service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  However, as will be addressed below, the Veteran currently has a diagnosis of major depressive disorder, generalized anxiety disorder, amphetamine dependence and polysubstance dependence which are not classified as psychoses and, as such, service connection for the Veteran's claim may not be granted on a presumptive basis.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Factual Background and Analysis

The Veteran's service treatment records are negative for treatments or complaints of a psychiatric disability.

A March 2007 private treatment report noted that the Veteran had been receiving treatment for substance abuse.

A September 2010 private mental health note indicated that the Veteran had diagnoses of generalized anxiety disorder and major depressive disorder.  The Veteran reported being depressed for around 40 years with worsening symptoms in the last 10 to 15 years.

An October 2010 VA mental health treatment note reported diagnoses of amphetamine dependence and polysubstance dependence.

A March 2011 private treatment note indicated that the Veteran had a diagnosis of major depressive disorder.

A January 2012 private treatment note provided a diagnosis of major depressive disorder.

A December 2012 private hospital report noted a diagnosis of polysubstance dependence.  The Veteran had anxiety, depression, memory impairment and substance abuse.

A January 2013 private treatment note indicated that the Veteran had depression.

An August 2013 Independent Medical Examiner opined that service connection for depression or anxiety could not be established based upon the history of the Veteran as the physician did not find a service-connected injury or disability as a result of clinical depression or anxiety.

Under the circumstances of this case, the Board concludes that service connection is not warranted for an acquired psychiatric disability to include depression and anxiety.

With regard to establishing service connection for an acquired psychiatric disorder on a presumptive basis under 38 U.S.C.A. §1112, the Board notes that there is no medical evidence of record indicating that the Veteran had any psychosis within one year of discharge from his period of active duty.  Thus, onset of a psychosis is not demonstrated at any time within the Veteran's first year following his separation from service; therefore service-connection for an acquired psychiatric disability may not be presumed under the provisions of 38 C.F.R. § 3.307 and § 3.309(a).

With regard to establishing service connection on a direct basis, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2015).

There is a current diagnosis of major depressive disorder, generalized anxiety disorder, amphetamine dependence and polysubstance dependence, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

As noted above, the Veteran's service treatment records are negative for treatment or complaints related to an acquired psychiatric disability and there are no clinical findings or diagnoses of depression or anxiety disorder or any psychiatric disability during service or for several years thereafter.  

The first documented medical evidence of a psychiatric disorder is decades after service as the Veteran received treatment in the 2000's for polysubstance abuse.  The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

To the extent that the Veteran is asserting that he experienced acquired psychiatric disability in service and continuing symptoms thereafter, the Board acknowledges that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  

However, the Board notes again that the Veteran's service treatment records are negative for complaints or treatments related to psychiatric symptoms while the record also demonstrates that the Veteran did not present with psychiatric complaints until many years after service.  

Additionally, the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted above, major depressive disorder, generalized anxiety disorder, amphetamine dependence and polysubstance dependence are not psychoses, and as no competent evidence of a current psychotic disorder is shown, the Board finds that the theory of continuity of symptomatology is not applicable in this case.

Significantly, there is also no competent evidence or opinion even suggesting that there exists a medical nexus between a current acquired psychiatric disability and the Veteran's military service.  In fact, the only medical opinion addressing the etiology of the acquired psychiatric disability weighs against the claim.  As indicated above, the August 2013 Independent Medical Examiner opined that service connection for depression or anxiety could not be established based upon the history of the Veteran as the physician did not find a service-connected injury or disability as a result of clinical depression or anxiety.  None of the competent medical evidence currently of record refutes this conclusion, and the Veteran has not presented or identified any such existing medical evidence or opinion.  

In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disability to include depression and anxiety.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  

The Board notes the Veteran and his representative's contentions regarding the etiology of his claimed acquired psychiatric disorder, to include depression and anxiety disability.  To the extent that the Veteran and his representative themselves contend that a medical relationship exists between his claimed current disability and service, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that an acquired psychiatric disorder, to include PTSD disability is not a disability subject to lay diagnosis as this diagnosis requires medical training.  More significantly, the Veteran and his representative do not have the medical expertise to provide an opinion regarding the claimed acquired psychiatric disorder, to include depression and anxiety disability etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  

Thus, the Veteran and his representative's assertions that there is a relationship between his claimed acquired psychiatric disorder, to include depression and anxiety and his service are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007). 


ORDER

Entitlement to an initial compensable evaluation for bilateral hearing loss disability is denied.

Entitlement to service connection for an acquired psychiatric disability, to include depression and anxiety is denied.
 

REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claim for service connection for a bilateral foot disability, to include arthritis.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The Board notes that 38 C.F.R. § 3.310(a) permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran's service treatment records are negative for complaints or treatments related to a bilateral foot disability.

However, in an August 2013 Independent Medical Examination, a private physician opined that the Veteran sustained service-connected injuries to his feet and ankles as a "consequential" secondary result of his service-connected bilateral knee disabilities as they produced mechanical gait abnormalities which caused the secondary injuries to his feet.

Notably, in a December 2015 rating decision, the RO granted service connection for left and right knee osteoarthritis.

The Board notes that the Veteran has yet to undergo a VA examination for his claimed bilateral foot disability.  An examination or opinion is necessary to make a decision on a claim if the evidence of record contains competent evidence that the claimant has a current disability, and indicates that the disability or symptoms may be associated with the claimant's active military history, but does not contain sufficient medical evidence to make a decision on the claim.  See 38 U.S.C.A. § 5103A (d) (2); 38 C.F.R. § 3.159(c) (4); See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (where there is competent evidence of a current disability and evidence indicating an association between the disability and active service, there must be competent evidence addressing whether a nexus exists).  

Accordingly, the Board finds that he should be scheduled for a VA examination and opinion to determine whether the Veteran's bilateral foot disability is related to service, to include as secondary to his now service-connected bilateral knee disability.

Under these circumstances, the Board finds that a specific VA examination based on consideration of the Veteran's documented medical history and assertions, and supported by fully stated rationale is needed to resolve the claim of entitlement to service connection for a bilateral foot disability, to include as secondary to a bilateral knee disability.  See 38 U.S.C.A. § 5103A (d) (2) (West 2015 & Supp. 2015), 38 C.F.R. § 3.159(c) (4) (i) (2015); McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently present bilateral foot disability.  

Based on a review of the record and an examination of the Veteran, the examiner should provide an opinion regarding whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran's current bilateral foot disability is related to service, or, if it is at least as likely as not (at least a 50 percent probability) that the Veteran's bilateral foot disability is caused or aggravated by his service-connected bilateral knee disabilities.

If the examiner finds that the Veteran's bilateral foot disability has been permanently aggravated/worsened by his service-connected bilateral knee disabilities, to the extent feasible, the degree of worsening should be identified.  

Adequate reasons and bases for any opinion rendered must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


